Title: From Thomas Jefferson to the County Lieutenant of Chesterfield, 19 February 1781
From: Jefferson, Thomas
To: County Lieutenant



Sir
Richmond Febry. 19. 1781.

As I have hopes that 280 men of your County may arm themselves, and I do not think it proper that a greater number should be sent from thence, you will be pleased to order that number of the most effective men to proceed to Watkin’s Mills at which place they shall receive further orders, as soon as further intelligence shall enable me to point them properly. I am Sr. &c &c.
